                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA               )
                                       )
      v.                               )      2:17-cr-00153-JAW
                                       )
VINCENT GRAHAM                         )

            SECOND ORDER ON AVAILABILITY OF RESTITUTION

      This order addresses a request for mandatory restitution from a victim of sex

trafficking under 18 U.S.C. § 1593, despite counsel for the Government’s alleged

failure to provide the probation officer with a listing of the amounts subject to

restitution at least sixty days prior to sentencing pursuant to § 3664(d)(1). The

Defendant argues that because of this failure, the Government has not complied with

the requirements of § 3664(d)(1), and therefore the Court should not order him to pay

restitution. Because the Court finds that the time limitations of § 3664(d)(1) do not

present a jurisdictional bar to the imposition of restitution and the Court retains

authority to do so, the Court denies the Defendant’s request.

I.    BACKGROUND

      The procedural history of this issue through December 2, 2019, is described in

the Court’s Order on Availability of Restitution, Order on Availability of Restitution

(ECF No. 112), and the Court assumes familiarity with that order. On December 19,

2019, the Court held a conference of counsel to discuss restitution. Min. Entry (ECF

No. 114).
       At the conference, counsel for Mr. Graham agreed that the restitution figure of

$9,450 for J.R. suggested by the Government in its motion for restitution, Gov’t’s Mot.

for Restitution (ECF No. 88), was fair and reasonable and reiterated his agreement

that the Court may impose restitution despite the lapse of more than ninety days

since the date of sentencing.           Counsel also indicated that though he was not

authorized to consent to a restitution award, his client did not want to return to the

District of Maine or have a hearing on restitution. Additionally, the Assistant United

States Attorney (AUSA) representing the Government confirmed that another

possible victim, J.S., is not seeking restitution. The only remaining issue, therefore,

is an issue of statutory interpretation relating to the Government’s obligations to

provide the probation office with information related to restitution. 1

       In his memorandum, Mr. Graham argued that a requirement of 18 U.S.C. §

3664 is that “upon request of the probation officer, but no later than 60 days prior to

the date initially set for sentencing, the attorney for the government after consulting,

to the extent practicable, with all identified victims, shall promptly provide the

probation officer with a listing of the amounts subject to restitution.” Id. (citing 18

U.S.C. § 3664(d)(1)). In this case, Mr. Graham argues, “as of the time of the disclosure

of the Revised Pre-Sentence Report, April 26, 2019, no restitution information had

been given to the probation officer,” and that such information was not presented to

the probation office or Mr. Graham until the date of sentencing. Id. at 1-2.




1      Mr. Graham raised this issue in his brief memorandum filed on November 26, 2019. Notice
Regarding the Imposition of Restitution Beyond the 90 Day Deadline at 1 (ECF No. 109) (Def.’s Notice).

                                                  2
      Counsel for Mr. Graham pressed this argument at the December 19, 2019,

conference of counsel, stating that the Government did not follow the requirements

of § 3664(d)(1) because it failed to check with the victim and give the probation office

information related to restitution. The AUSA replied that the Government had

complied, contacting the victim multiple times, and that she had stated that she did

not seek restitution. It was not until she was considering whether to attend Mr.

Graham’s sentencing hearing that she decided she did wish to seek restitution, and

her counsel notified the AUSA of that change the day prior to sentencing. Counsel

for Mr. Graham stated that if this was the Government’s representation to the Court,

he believed the record was complete and the issue was ready for decision by the Court.

II.   DISCUSSION

      The Court rejects Mr. Graham’s assertion that the Court may not impose

restitution under 18 U.S.C. § 3664 in the circumstances of this case.           Section

3664(d)(1) states:

      Upon the request of the probation officer, but not later than 60 days
      prior to the date initially set for sentencing, the attorney for the
      Government, after consulting, to the extent practicable, with all
      identified victims, shall promptly provide the probation officer with a
      listing of the amounts subject to restitution.

Based on the Government’s representation, which Mr. Graham has not suggested the

Court should disbelieve, the Government contacted Mr. Graham’s victims multiple

times in the lead-up to sentencing hearing and they consistently told the AUSA that

they did not wish to pursue restitution. It is not clear what more the Government

could have done to provide the probation office with restitution amounts that did not



                                           3
yet exist and had not been claimed, and the Government promptly informed the Court

and Mr. Graham once it became aware that restitution was sought.

      In evaluating a related provision, § 3664(d)(5), the Supreme Court has

acknowledged that “the statute here uses the word ‘shall,’ . . . but a statute’s use of

that word alone has not always led this Court to interpret statutes to bar judges (or

other officials) from taking the action to which a missed statutory deadline refers.”

Dolan v. United States, 560 U.S. 605, 611-12 (2010). Additionally, the Dolan Court

noted that “the statute’s text places primary weight upon, and emphasizes the

importance of, imposing restitution upon those convicted of certain federal crimes,”

and “the statute seeks primarily to ensure that victims of a crime receive full

restitution.” Id. at 612; see also United States v. Cheal, 389 F.3d 35, 49 (1st Cir. 2004)

(stating that the “intended beneficiaries [of § 3664] are the victims, not the

victimizers” (quoting United States v. Grimes, 173 F.3d 634, 639 (7th Cir. 1999))).

The purpose of the statute is to provide restitution to victims, and indeed the statute

specifically provides for the later discovery of additional losses by a victim. See 18

U.S.C. § 3664(d)(5).

      Thus, § 3664(d) provides a procedure under which a victim’s restitution

requests are processed: (1) with a request by the Probation Office to the Government’s

attorney for a listing of amounts due identified victims, (2) notice to the identified

victims of their right to restitution and information about the proceeding, including

the date and time of the sentencing hearing, (3) a means to determine the financial

resources of the defendant, (4) a sentencing court’s right to require additional



                                            4
information and maintain the privacy of such records, (5) a procedure to resolve

restitution claims not ready for resolution at the sentencing hearing, and (6) a

sentencing court’s ability to refer restitution issues to a magistrate judge. 18 U.S.C.

§ 3664(d)(1)-(6). The next subsection sets forth standards by which disputes about

restitution claims may be resolved. 18 U.S.C. § 3664(e).

      The reasoning in Dolan is instructive in considering whether the time limit in

§ 3664(d)(1) creates a jurisdictional bar to the imposition of restitution, despite the

fact that a similar time limitation in § 3664(d)(5) does not. The Supreme Court

emphasized that the intent of the statute is to provide victims with restitution.

Dolan, 560 U.S. at 612; United States v. Stile, No. 1:11-cr-00185-JAW, 2018 U.S. Dist.

LEXIS 205923, at *16-17, 2018 WL 6424690, at *6 (D. Me. Dec. 6, 2018) (“Section (d)

is a provision to protect the interests of the victim”). Additionally, “where, as here, a

statute ‘does not specify a consequence for noncompliance with’ its ‘timing provisions,’

‘federal courts will not in the ordinary course impose their own coercive sanction.’”

Id. at 611 (quoting United States v. James Daniel Good Real Property, 510 U.S. 43,

63 (1993)). The Court sees no difference between subsections (1) and (5) that would

justify a different rule for the time limit in subsection (1), particularly in light of the

statutory purpose raised by Dolan.

      The Supreme Court clarified in Dolan that the time limitation in § 3664(d)(1)

is not jurisdictional.   While it is unfortunate that restitution cannot always be

handled neatly and quickly, it would be more unfortunate still if a victim’s

understandable hesitancy to enter a possibly long-term financial relationship



                                            5
(however remote and intermediated) with her victimizer deprived her of the

opportunity to—within a reasonable period—change her mind and request

restitution for some of the damage caused by a defendant’s criminal act.

III.   CONCLUSION

       Consistent with United States v. Dolan, the Court concludes that it retains the

authority to order restitution to the victim of the sex trafficking offense for which the

Defendant has been sentenced, despite the Government’s failure to comply with the

time limitations in 18 U.S.C. § 3664(d)(1). The Court ORDERS Vincent Graham to

pay J.R. restitution in the amount of nine thousand, four hundred and fifty dollars

($9,450).

       SO ORDERED.


                                  /s/ John A. Woodcock, Jr.
                                  JOHN A. WOODCOCK, JR.
                                  UNITED STATES DISTRICT JUDGE


Dated this 20th day of December, 2019




                                           6
